PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/616,657
Filing Date: 25 Nov 2019
Appellant(s): CALKA, Pawel



__________________
Gregory T. Helding
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 01/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if 

(2) Response to Argument
Appellants argument submitted 01/14/2022 have been fully considered but are not persuasive.
Claim 1 lines 6-9 recites, “receive, prior to projection of the electrode, the characteristic as a function of at least one selected from the group consisting of audio and video, corresponding to a target, and control the electrode based on the characteristic.”(Emphasis added). Specification paragraph [0024] recites “is the target 110 screaming” as one or more characteristics, which is considered equivalent to audio characteristic corresponding to a target. Specification paragraph [0030] recites, “The controller 205 and/or server 410 analyze the one or more received characteristics and control the device 100 based on the analyzed characteristics”. The specification does not disclose how the audio signal exactly controls the device/ electrodes. Prior art Brundula (US20080137260A2), reveals all the above features and includes a microphone (internal/external) to show how the characteristics is sensed. The same argument is true for claims 10 and 22.

On pages 7-8 under sub-heading Overview appellant argues:
Independent claim 1 recites, in relevant part, “a sensor configured to sense a characteristic of a target” and a controller configured to “control the electrode based on the characteristic.”

Independent claim 22 recites, in relevant part, a controller configured to “receive, from the first device prior to projection of the electrode, a characteristic as a function of at least one selected from the group consisting of audio and video, corresponding to a target,” and “control the electrode based on the characteristic.”
Appellant submits that the above-recited features are clearly missing from the cited references. Because “each and every element” of the claims is not found in the cited reference, they cannot anticipate the independent claims. Appellant submits that the Examiner’s rejection is therefore in error and requests reversal of the rejection of claims 1, 10, and 22 under 35 U.S.C. § 102(a)(2) as allegedly being anticipated by Brundula and/or Murray.

Examiner’s response with Brundula (US 20080137260 A2)

Independent claim 1 recites, in relevant part, “a sensor (paragraph [0137] of Brundula, A microphone) configured to sense a characteristic of a target ([0137], audio from the direction of the target … A microphone (not shown) may be located in front face 520 sensitive along an axis directed toward the target) (also refer to [0089], Audio I/O 316 includes a conventional microphone and conventional speaker with suitable digital conversion for use by processing circuits 130)” and a controller ([0139], Launch circuits 708 … launch control 144) (also refer to figs. 1 and 7) configured to “control the electrode based on the characteristic ([0139], deployment unit control provides circuits that interact with digital controls from processing 
Essentially, microphone provides characteristics of target to processing unit ([0137], A microphone may record … audio from the direction of the target), which is fed to deployment unit, which controls the electrode based on target characteristic. In fig.3 unit 316 sends target characteristics to unit 130 which in turn sends stimulus tailoring to unit 332. Unit 332 sends information to unit 104 (fig.1) which controls the electrodes via 118. Paragraph [0038] elaborates how unit 118 controls electrodes ([0038], The contactor 118 may deliver the additional stimulus signals via … electrodes for a remote stun function.)

Independent claim 10 recites, in relevant part, “sensing, via a sensor, a characteristic of a target,” and “controlling, via a controller, the electrode based on the characteristic.” The mapping of prior art Brundula is the same as claim 1.

Independent claim 22 recites, in relevant part, a controller configured to “receive, from the first device ([0103], remote headset or helmet having a microphone and/or speaker functionally) prior to projection of the electrode ([0041], A data communication function performs wired and/or wireless sending and receiving of data using any conventional protocols and circuits) ([0089], Data I/O 318 may include buffer memory for … retaining received information that awaits access by processing circuits 130), a characteristic as a function of at 

Examiner’s response with Murray (US 5654867 A)

Independent claim 1 recites, in relevant part, “a sensor (i.e. sighting section 16) (fig.8) configured to sense a characteristic (column 5 line 65, positioned at a distance apart from one another) of a target (column 5 line 64, on a remote target)” and a controller (implicit, switch 32 being controlled by user of device) configured to “control the electrode (implicit, electrodes can be fired or not) based on the characteristic (column 6 lines 7-8, separation of light spots).”

Examiner’s response to other comments by appellant

On page 8 appellant argues, “However, nothing in Brundula discloses or suggests that the microphone senses a characteristic of the target, as recited the independent claims.”
Examiner disagrees respectfully. It is noted that the “audio from the direction of target”, see Brundula, [0137], is indeed a characteristic of the target. Further, it should be noted that it is similar to the audio of the current application as seen in specification paragraph [0024] (Current application, [0024], is the target 110 screaming).

On page 9 appellant argues, “The Examiner asserts that Brundula discloses “control[ling] the electrode based on the characteristic” of the target, as recited in the independent claims. 
Examiner disagrees respectfully. Stimulus program is a way in which electrodes receive information about stun function (Brundula, [0013], The controller controls the stimulus signal generator to provide the stimulus signal to at least the deployed set of electrodes in accordance with operation of the fourth control.) (Brundula, [0048], stimulus signal generator 146 provides stimulus programs as discussed below) (Brundula, also refer to [0061], Contactor 118 also provides electrical continuity between the stimulus signal generator 146 in launch device 102 and the captive end of the wire tether for each electrode for the remote stun function).

On page 9 appellant argues, “As noted above, Brundula’s only mention of target characteristics indicates that “[a] standard target may have average characteristics of a population of typical targets.” /d. at J [0118]. Although these average characteristics are discussed with reference to a “compliance signal” of the device, they do not disclose the claimed subject matter.”
Examiner agrees and does not rely on standard targets with average characteristics. The target characteristic relied upon in the rejection is the audio signal that microphone passes to the processing circuit. This argument is moot.

On page 10 appelant argues, “Brundula still fails to disclose controlling the electrode based on a characteristic sensed for the target.”


On page 10 appellant argues, “In fact, the selection of a stimulus program, as disclosed in Brundula, is explicitly not based on a target characteristic. Id. at § [0097]. Instead, Brundula discloses that a stimulus program may be tailored “in accordance with a user identification.” /d. at § [0097].”
Examiner disagrees respectfully. Stimulus program is based on target characteristics acquired by microphone ((also refer to [0089], Audio I/O 316 includes a conventional microphone and conventional speaker with suitable digital conversion for use by processing circuits 130)  ([0139], deployment unit control provides circuits that interact with digital controls from processing circuits 130) ([0139], stimulus program tailoring is facilitated including specification, by processing circuits 130, of parameters that define or revise one or more of the following: … a stimulus program)). It is true that UID module (328 fig. 3) is possible where user identification is used; But, this module is not relied upon for rejection.

On page 11 appellant argues, “Murray’s laser sight is not a sensor. As would be understood by one skilled in the art, a sensor is device for detecting or measuring characteristics.”


On page 11 appellant argues, “Murray also fails to disclose “a controller,” as recited in independent claim 1. There is nothing in the specification or figures of Murray that illustrates or describes a controller. Despite this, the Examiner alleges that this limitation is “implicit.””
Examiner disagrees respectfully. The citation in final rejection says “implicit, user of device”. To further elaborate on controller, controller is the switch 32 being controlled/operated by the user of device; Hence implicit. The control exerted here is whether or not electrodes are fired.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SREEYA SREEVATSA/Examiner, Art Unit 2839  
03/02/2022
                                                                                                                                                                                                      Conferees:
/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839                                                                                                                                                                                                        
David Martin
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.